Citation Nr: 1311848	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-50 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to July 1995 and from July 2000 to November 2004, and had periods of reserve military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Denver, Colorado, Regional Office (RO).


FINDING OF FACT

After resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting the service connection claim, which represents a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist are harmless and there is no prejudice to the Veteran. 

Service connection law and regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The evidence confirms the Veteran's current diagnosis of obstructive sleep apnea.  See VA Examination Rpt., Dec. 10, 2012; Private Polysomnography, Jun. 16, 2007.  Thus, the determinative issue is whether the diagnosed disability is related to military service and the analysis to follow will center on this issue.  

Background and merits

Sleep apnea is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Of record is a May 2005 Report of Medical History, which notes that the Veteran checked that he had frequent trouble with sleeping.  Thereafter, the Veteran filed an application seeking VA benefits for sleep apnea, which was received in 2008.  During the pendency of the appeal, the Veteran has consistently maintained that his sleep apnea began in service.  In 2007, he underwent a Polysomnography.  The impression was moderate obstructive sleep apnea.  Additionally, in 2008, the Veteran submitted several lay statements from his fellow service mates.  Lieutenant (Lt.) P.O. recalled that the Veteran was fatigued and took naps during the day.  Lt. Cregan, Jr., stated that he shared a stateroom with the Veteran.  He recalled that the Veteran snored loudly, was tired throughout the day, and took naps.  Additionally, E.R.D., Jr., recalled that the Veteran had difficulty awakening in the morning, he snoring at night and being tired at times.

The Veteran's numerous statements relating to the in-service onset of sleep impairment/sleep apnea, recurrent sleep impairment/sleep apnea symptomatology, including snoring, fatigue and a lack of energy, are competent and credible because the matters are within lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, his statements have been generally consistent and tend to be supported by three September 2008 statements from fellow service members that provide independent first-hand observations of the Veteran's in-service sleep impairment/sleep apnea symptomatology.  The Veteran's complete service treatment records are unavailable and those of record are negative of any sleep apnea treatment or diagnosis; however, the Veteran affirmed a history of frequent trouble sleeping on a February 2005 Report of Medical History.  See VA Memorandum, Feb. 13, 2009.  In the aggregate, these factors render the Veteran's statements as to the onset of sleep impairment/sleep apnea and of recurrent symptoms competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

A December 2012 VA examination report is the only medical opinion pertaining to the determinative matter at hand, and reflects an opinion that obstructive sleep apnea is not related to service.  While reporting current examination finding and detailing both the medical and lay evidence, the examiner improperly relies largely, if not entirely, on the absence of corroborating medical evidence, to support the provided etiological opinion, failing to adequately consider and address the competent, credible and highly probative evidence in favor of the claim.  See Dalton v. Nicholson, Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, the December 2012 VA opinion is incomplete and is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

After resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.  The Veteran has a current diagnosis of obstructive sleep apnea and the competent, credible and persuasive evidence sufficiently places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Service connection is warranted.  The appeal is granted. 


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


